Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 4/22/2022.  Claims 1-20 are pending.  Claims 13-20 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1-12 are finally rejected for reasons necessitated by applicant’s amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manthiram (US 2020/0203765) in view of Shi (US 2019/0207259).  
Regarding claim 1, Manthiram discloses an electrolyte comprising a lithium salt, an organic solvent, and a sulfone compound represented by formula 1.  
Regarding claim 2, 3, Manthiram discloses compound 102 and compound 109.  Refer to Manthiram [0057].
Regarding claim 6, Manthiram discloses the amount of the sulfone compound as more than 0.1% and less than 3% [0058].
Regarding claim 8, Manthiram discloses a cyclic carbonate as claimed.  Refer to Manthiram [0057].  Regarding claim 9, Manthiram discloses the amount of the cyclic carbonate as more than 0.1% and less than 10% [0058].
Regarding claim 10, Manthiram discloses Applicant’s compound 101 and compound 102.  Manthiram discloses an additive of fluoroethylene carbonate in an amount between 1wt% to 10 wt% [0057]. 
Regarding claim 11, Manthiram discloses the lithium salt as claimed [0053].
Regarding claim 12, Manthiram discloses the organic solvent as claimed [0057].

Regarding claim 1, Manthiram does not disclose a phosphate compound represented by formula 2.  Regarding claim 10, Manthiram does not disclose the phosphate compound as claimed.  Abe teaches or the purpose of improving the electrochemical properties in a further broader temperature range of a lithium secondary battery, other additives are preferably further added to the nonaqueous electrolytic solution [0053].  As specific examples of the other additives, phosphoric acid esters such as trimethyl phosphate [0054].  
Regarding claims 4, 5, Abe discloses trimethyl phosphate, compound 201.  Refer to [0054] in Abe.
Regarding claim 7, Abe teaches the phosphate amount is 0.1% to 5% [0056].
Regarding claim 10, Abe discloses compound 201 [0054].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add trimethyl phosphate to the electrolyte of Manthiram, as taught by Abe, for the benefit of having a broad useable temperature range.

Response to Arguments
Arguments dated 4/22/2022 are addressed:
Arguments regarding Shi are moot in view of the new grounds of rejection.
	Applicant argues Manthiram fails to teach using ethyl vinyl sulfone together with fluoroethylene even for its own purpose (page 17 of Arguments).
In response, adding Manthiram’s fluoroethylene carbonate to any example of Manthiram would have been within the skill of an ordinary artisan, for the benefit of supporting a stable high-performance operation [0047].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724